MEMORANDUM OPINION

                                            No. 04-10-00718-CR

                                           IN RE Eddie LUNDY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 20, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 8, 2010, relator Forest Holmes filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motions. However, counsel has been

appointed to represent relator in the criminal proceeding pending in the trial court for which he is

currently confined. A criminal defendant is not entitled to hybrid representation. See Robinson

v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or petitions

filed with regard to a criminal proceeding in which the defendant is represented by counsel. See

Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by



           1
           This proceeding arises out of Cause No. 2010-CR-0566, styled State of Texas v. Eddie Lundy, pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori Valenzuela presiding.
                                                                                    04-10-00718-CR


declining to rule on relator’s pro se motions filed in the criminal proceeding pending in the trial

court. Accordingly, the petition is denied. TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-